                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

MARLON GREEN                                                      CIVIL ACTION

VERSUS                                                            NO. 17-7329

UNITED STATES OF AMERICA                                          SECTION “B”(1)


                                ORDER & REASONS

     Before the Court is Petitioner Marlon Green’s Motion for

Reconsideration,    styled       as   a   “Contempt      for     Court-Failure     to

Prosecute”, Rec. Doc. 26.

     We   have    carefully       examined       yet    another       rambling   and

conclusory   pleading      by   Green     and    find   again    it   replete    with

repetitive, frivolous, and harassing commentary. His conclusory

allegations are void of factual and legal support. He had the

opportunity to clarify but instead filed non-responsive, largely

incoherent     argument.    As    such,     it    further       documents   Green's

“pattern of malicious and frivolous filings” noted in our earlier

order. That same order also contained a warning about consequences

for repeat attempts to abuse the judicial process. Rec. Doc. 23.

Accordingly,

     IT IS ORDERED that Petitioner’s Motion for Reconsideration is

DENIED as repetitive, conclusory, harassing, and frivolous on its

face. Given Green’s continuous pattern of behavior, it would be

futile to allow further efforts to amend.
     No one, rich or poor, is entitled to abuse the judicial

process. Hardwick v. Brinson, 523 F.2d 798, 800 (5th Cir. 1975).

Flagrant abuse of the judicial process can enable one person to

preempt the use of judicial time that properly could be used to

consider the meritorious claims of other litigants.            Clovis Green

v. Carlson, 649 F.2d 285, 287 (5th Cir. 1981).           We are also aware

that for similar reasons in another context, Petitioner’s right to

file certain complaints was suspended by order of the Chief Judge

of the United States Court of Appeals for the Fifth Circuit. See

Rec. Doc. 26, p. 8.

     Petitioner’s repetitive filings in the Eastern District of

Louisiana are also exhibited in the following 11 cases that showed

dismissals due to his failure to comply with court orders, failure

to   present    coherent    or   non-conclusory      claims,    failure    to

prosecute, or failure to present non-frivolous or non-repetitive

claims: 1

     2:04-cv-01429-CJB Green v. VA, et al filed 05/19/04 closed

     11/24/04

     2:04-cv-02363-LMA      Green    v.   Wal-Mart    Employee's,     et   al

     filed 08/17/04 closed 10/28/04



1 In another civil action Green was denied leave to proceed in forma pauperis
by another judicial officer of this court. See 2:12-cv-01037-SSV-ALC Green v.
United States of America filed 04/25/12 closed 05/09/12. Notably, a letter
from Green’s mother was filed in the latter action as Record Document 6-1.
She describes in that letter her son’s behavior, medical issues, and her
dissatisfaction with a particular medical doctor.
     2:04-cv-02749-CJB       Green     v.    Veterans      Hosp     NO,        et   al

     filed 10/06/04 closed 02/19/05

     2:05-cv-01316-CJB-ALC Green v. Maurin et al filed 04/05/05

     closed 04/25/05

     2:12-cv-00432-ILRL       Green v. Stevenson et al filed              02/15/12

     closed 02/14/13

     2:16-cv-15137-JTM-JVM Green v. Yates et al filed 09/30/16

     closed 12/14/16

     2:17-cv-07329-ILRL-JVM       Green     v.   United    States    of    America

     filed 07/28/17 closed 02/14/18 (This case)

     2:17-cv-10038-JTM-KWR Green v. Hartford filed                        10/03/17

     closed 04/10/18

     2:18-cv-08018-SSV-MBN       Green      v.   United    States    of    America

     filed 08/22/18 closed 01/18/19

     2:18-cv-09005-JTM-MBN       Green      v.   United    States    of    America

     filed 09/27/18 closed 02/06/19

     2:19-cv-00502-SM-MBN Green v. National Football League et al

     filed 01/24/19 closed 01/28/19

     Despite efforts to promote responsive non-frivolous filings,

it is apparent that the Court’s general supervisory power to

control its docket may require entry of an order to curtail future

abuse of the judicial process by Petitioner.              Such an order would,

among other provisions, direct the Clerk of Court to refuse the

filing   of   any   other   petition   or    complaint,     motion,       or    other
pleading that is accompanied by an application for leave to file

or proceed in forma pauperis, excepting pleadings that contain

allegations of constitutional deprivation by reason of physical

harm or threats to petitioner’s person. 2



     New Orleans, Louisiana, this 22nd day of March 2019




                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




2 In view of Petitioner’s complaints of health care within the Veterans
Administration, particularly his mother’s letter cited in the 2012 action,
Petitioner is reminded that tort claims against the United States for alleged
medical malpractice or care by the VA, a Federal agency of the United
States, are “forever barred unless it is presented in writing to the
appropriate Federal agency within two years after such claim accrues or
unless action is begun within six months after the date of mailing,
certified or registered mail, of notice of final denial of the claim by the
agency to which it was presented.” Quoted language from 28 U. S. C. § 2401.
